IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 68 DB 2018 (No. 41 RST 2020)
                                             :
ANDREA D. GOODRICH                           :   Attorney Registration No. 75528
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Bucks County)


                                        ORDER


PER CURIAM


       AND NOW, this 25th day of June, 2020, the Report and Recommendation of

Disciplinary Board Member dated June 16, 2020, is approved and it is ORDERED that

Andrea D. Goodrich, who has been on Inactive Status, and has demonstrated that she

has the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.